Citation Nr: 1539731	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for the right knee disability.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for the left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from July 1978 to July 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims seeking entitlement to service connection for the right and left knee disabilities. Thus, the Board is granting this aspect of the Veteran's appeal. 

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence in February 2015 was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).

The underlying de novo claim for service connection for a right knee disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  





FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied service connection for a left knee disability on the basis that the evidence did not show the existence of a left knee condition that was incurred in, or aggravated by military service.  

2.  Additional evidence received since the October 1998 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.  

3.  Resolving reasonable doubt in favor of the Veteran, his current left knee disability was incurred in service.  

4.  An unappealed October 1998 rating decision denied service connection for a right knee disability on the basis that the evidence did not show that the Veteran developed a chronic right knee disability that was incurred in, or aggravated by military service.  

5.  Additional evidence received since the October 1998 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  

CONCLUSION OF LAW

1.  The October 1998 rating decision which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the October 1998 rating decision is new and material, and the previously denied claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for entitlement to service connection for a left knee disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

4.  The October 1998 rating decision which denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

5.  The evidence received subsequent to the October 1998 rating decision is new and material, and the previously denied claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that his right and left knee disabilities were incurred in service.  In the October 1998 rating decision, the RO denied the claim of service connection for a left knee disorder on the basis that the service treatment records were absent any complaints or diagnosis of a left knee condition, and the evidence did not demonstrate the existence of a left knee disability and its possible relationship to service.  With regard to the claimed right knee disorder, the RO acknowledged the Veteran's treatment for prepatellar bursitis in service, but determined that the remainder of the service treatment records, as well as any available post-service treatment records, did not reflect a permanent residual or chronic disability subject to service connection as a result of this in-service condition.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the October 1998 decision became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The evidence associated with the claims file prior to the October 1998 rating decision includes, but is not limited to, the Veteran's lay statements and service treatment records.  The evidence associated with the claims file subsequent to the October 1998 rating decision includes, but is not limited to, VA treatment records dated from December 1998 to April 2015; the November 2012 VA examination report; private medical records dated in January 2015 and issued by the Veteran's private treatment provider, G.M., M.D.; a February 2015 medical opinion issued by Dr. M, and the Veteran's own lay assertions.  

The Veteran was afforded a VA examination in connection to his bilateral knee disability in November 2012, during which time he provided his medical history and reported to have daily pain, which on a scale of one to ten (with one being the least amount of pain and ten being the highest) he rated between a two through seven depending on his work activities.  According to the Veteran, the pain initially starts around the anterior knee region and works its way through the 'whole' knee.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having medial and patellofemoral compartment degenerative joint disease in both knees, and chondrocalcinosis in the left knee.  The examiner also concluded that the left knee disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this conclusion, the examiner acknowledged clinical records documenting the Veteran's left knee pain in December 1981 and January 1982, but noted that x-rays dated in December 1981 were shown to be normal.  The examiner further reasoned that no further follow up or treatment was identified in the service treatment records regarding the Veteran's complaints, and no complaints of the knee condition were reported at the military occupational examination in March 1993.  The examiner further noted that no knee condition was reported at the April 1999 General VA examination.  

The Veteran also submitted medical records from his private treatment provider, Dr. M., that are dated in January and February 2015.  In the February 2015 letter, Dr. M. determined that the Veteran has early left knee degenerative joint disease, chondromalacia patella and degenerative meniscal tears that required surgery in 2010.  According to Dr. M., the Veteran exhibited decreasing range of motion and joint effusion along with pain and tenderness over areas of cartilage loss in his knee.  Dr. M. also noted that the Veteran's left knee problems are more likely as not related to his prior military service.  Along with this medical opinion, the Veteran included a January 2015 medical report documenting his recent office visit with Dr. M., which included a discussion of Dr. M.'s medical findings, and the basis for his opinion.  

In the January 2015 treatment report, Dr. M. noted that he conducted a physical evaluation of the Veteran and reviewed his VA and private medical records.  Dr. M. observed that the Veteran was an active duty Air Force mechanic from 1978 to 1998, and his pain had been present for many years.  According to Dr. M., the Veteran's pain began while he was on active duty and while he was participating in routine training exercises.  Dr. M. took note of the December 1981 clinical report which was described as "f/u hip and knee" and pertained to the left hip and knee conditions, and wrote that the only statement in the objective portion of the examination was that his x-rays were within normal limits.  According to Dr. M., there is no description of an examination done to look for soft tissue or cartilaginous injuries which are not visible on an x-ray.  Dr. M. noted that the Veteran was seen again for a similar problem in January 1982, and a comment on the examination indicated that he has pain with lateral and medial rotation.  Dr. M. also noted that there was no documentation of a Lachman test for the anterior cruciate ligament stability nor was there documentation of a McMurray's test for the status of the meniscus.  According to Dr. M., medial and lateral rotation pain can be caused by an injury to either of these structures, and "[d]amage to these structures may have occurred and could result in long term consequences including early progression to degenerative cartilage/joint disease and loose bodies and degenerative meniscal damage or tears."  Dr. M. noted that the Veteran eventually completed his military service and came under the care of Dr. E.G. at St. Cloud Orthopedics where he underwent testing and surgery on the left knee - the findings of which showed early degenerative joint disease, degenerative lateral meniscus tear and medial meniscus tear.  

This evidence is new, in that it was not previously of record.  The Board finds that collectively, the January 2015 treatment report in conjunction with the February 2015 medical opinion, provide further discussion concerning whether the Veteran's left knee disability was incurred in service, and addresses the possibility of an etiological link between the Veteran's left knee disability and service.  Because the RO in October 1998 denied the claim, in part, because the evidence did not reflect that the Veteran's left knee disability began in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  With regard to the claimed right knee disorder, the November 2012 VA examination report reflects that the Veteran has been diagnosed with having medial and patellofemoral compartment degenerative joint disease in both knees.  Because the RO in October 1998 denied the claim, in part, because the evidence did not reflect that the Veteran had a current right knee disability following his in-service treatment for his prepatellar bursitis, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claims for service connection for the right and left knee disabilities.  This aspect of his appeal is, therefore, granted.




III.  Service Connection - Left Knee Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that his knee problems began in service, and relates his current left knee disability to the rigorous training exercises he participated in during his military service.  

Turning to the available service treatment records, the Board notes that the Veteran was seen at the military clinic in December 1981 for follow-up treatment of his hips and knees, and to review his previous diagnostic test results.  It was noted that reports of the x-rays were within normal limits, and the Veteran was assessed with having left hip and knee pain.  The Veteran was instructed to take Motrin for five days and to return to the clinic if the pain persisted.  The Veteran presented at the military clinic again on January 11, 1982 with complaints of occasional bilateral hip and knee pain.  The Veteran described the pain as "a needle poking" sensation that persists for 5-6 seconds, and noted that the pain does not occur bilaterally but can affect any one of the above joints.  According to the Veteran, he has experienced this pain for six years, and it only occurs once a day.  The treatment provider observed no effusion, redness or swelling in the knees and described the examination results as normal.  The Veteran reiterated his complaints of knee pain during a subsequent treatment visit dated on January 26, 1982.  He exhibited full range of motion in his knees, but described pain during lateral and medial rotation of the knees.  X-rays of the knees were absent any abnormalities, and the treatment provider doubted that there was any serious pathology in the knees.  However, it was noted that they would await the radiologist's interpretation of these x-rays and the Veteran should return to the clinic within 7-10 days.  

In September 1987, the Veteran presented at the military clinic with complaints of right knee pain of one month duration.  The Veteran indicated that for the past month, whenever he knelt down on this knee, it felt as though a pin was going through it.  Physical examination of the knee was negative for signs of erythema, effusion, tenderness or laxity, but the medical examiner did observe "sl tenderness in area of prepatella bursa."  The Veteran was assessed with having probable prepatella bursitis and instructed to place ice on his knee, take 250 mg of Naproxyn for a period of time, and to avoid kneeling for the time being.  In an August 1989 Identification Card, the Veteran provided a summary of his job history both before and during service, noting that he worked as a jet engine mechanic from July 1978 to December 1981, and as a vehicle maintenance mechanic for heavy equipment from January 1982 to the present time.  When asked whether he had any work-related illnesses or injuries, the Veteran reported to have injured his knees and elbows.  A subsequent evaluation of the musculoskeletal system reflected the Veteran's complaints of painful joints.  At the March 1998 separation examination, the clinical evaluation of the Veteran's lower extremities was shown to be normal.  

Despite the fact that his separation examination was negative for complaints of, or treatment for, any knee problems, the Veteran has reported ongoing symptoms of pain, discomfort, locking and limited range of motion in his left knee since service.  Given the nature of the Veteran's condition, and its observable symptoms, the Board finds that he is competent to report that he developed left knee problems during service, and since his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted as well as the lay assertions provided in support of his claim, the Board finds him credible with respect to his assertions.  

There are two medical opinions in this case.  As discussed above, in the November 2012 VA opinion, the VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner took note of the Veteran's complaints of left knee pain in December 1981 and January 1982, and noted no documentation of abnormal physical findings.  Based on his review of the service treatment records, he (the VA examiner) observed no further follow-up evaluations or treatment regarding the Veteran's complaints, and noted that the March 1993 military occupational examination was absent complaints of knee problems.  In addition, the VA examiner observed no knee condition reported during the post-service April 1999 examination.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner determined that it was less likely as not that the Veteran's current left knee condition is related to knee conditions noted in the available service treatment records.  

In the February 2015 letter, Dr. M. reviewed the Veteran's service and post-service treatment records, and determined that the Veteran had early left knee DJD, chondromalacia patella and degenerative meniscal tears that required surgery in 2010.  Dr. M. concluded that said disorders are more likely as not related to his prior military service.  In the January 2015 treatment report, Dr. M. acknowledged the in-service clinical records reflecting the Veteran's complaints of knee pain.  Dr. M. also noted that while objective evaluations of the Veteran's knees were absent abnormalities and diagnostic test results were within normal limits, no examination was conducted to look for soft tissue or cartilaginous injuries which are not visible on an x-ray.  Dr. M. noted that report of another treatment visit dated on January 26, 1982 reflected the Veteran's complaints of pain with lateral and medial rotation.  Again, Dr. M. observed no documentation of a Lachman test for the ACL stability, nor any documentation of a McMurray's test to better determine the status of the Veteran's meniscus.  According to Dr. M., medial and lateral rotation pain can be caused by an injury to either of these structures.  Dr. M. also determined that damage to these structures may have occurred and "could result in long term consequences including early progression to degenerative cartilage/joint disease and loose bodies and degenerative meniscal damage or tears."  According to Dr. M., the Veteran eventually completed his military service and came under the care of Dr. G. at St. Cloud Orthopedics, where he underwent testing and surgery on the left knee reflecting early degenerative joint disease and degenerative lateral meniscus tear and medial meniscus tear.  Dr. M. further noted that chondrocalcinosis and chondromalacia patella was also seen during the procedure.  Indeed, an operative report issued at St. Cloud Surgical Center, and dated in October 2010, reflects that the Veteran had preoperative diagnoses of left knee effusion, left patellofemoral syndrome, early degenerative joint disease of the left knee, degenerative lateral meniscus tear, and possible medial meniscus tear.  The operative report further reflects that the Veteran underwent transarthroscopic surgery of the left knee, a generalized and articular debridement procedure, partial medial meniscectomy, and a partial lateral meniscectomy.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's left knee disability was incurred in service.  Although the November 2012 VA examiner based his negative conclusion on the service treatment records which were negative for objective evidence of a knee disorder, Dr. M., who also had an opportunity to evaluate the Veteran and review his service and post-service treatment records, acknowledged this fact, but reasoned that the objective medical findings relied upon by the November 2012 VA examiner were not based on a complete evaluation of the knee.  Specifically, Dr. M. explained that although x-rays of the Veteran's knees were shown to be within normal limits during the December 1981 treatment visit, certain injuries, to include soft tissue or cartilaginous injuries, are not visible on x-ray, and there was no evaluation conducted to specifically determine whether these types of injuries existed.  Dr. M. noted that the Veteran experienced pain with lateral and medial rotation during a subsequent treatment visit, and this type of pain can be caused by an injury to either of these structures.  Dr. M. also noted that there was no documentation of a Lachman test for the ACL stability or a McMurray's test to determine the status of the meniscus.  According to Dr. M., damage to these structures can lead to long term consequences including early progression to degenerative cartilage/joint disease and loose bodies and degenerative meniscal damage or tears.  

The Board notes that although the November 2012 VA examiner reviewed and referenced the same service treatment records as Dr. M., unlike Dr. M., he did not address the significance of the medical findings documented during the January 1982 treatment visits.  While the November 2012 VA examiner acknowledged that the Veteran was seen for complaints of pain in the left knee in January 1982, he predominantly focused on the diagnostic test findings which were absent any abnormalities.  In this regard, the November 2012 VA examiner did not describe the nature of the complaints, or the underlying medical problems these complaints may have been suggestive of.  In contrast to this opinion, in the February 2015 medical opinion, Dr. M. noted that the Veteran exhibited pain with lateral and medial rotation during the January 1982 treatment visit, and explained that damage to these structures could result in long term consequences including early progression to degenerative cartilage/joint disease and loose bodies and degenerative meniscal damage or tears.  As such, Dr. M. provided a better medical understanding with regard to what the Veteran's specific complaints were indicative of.  Furthermore, the November 2012 VA examiner did not address the Veteran's complaints of ongoing pain in his left knee when issuing his opinion.  

To that end, the Board places more weight on the February 2015 opinion issued by Dr. M., whose qualifications include his Board certification in family medicine and sports medicine, as well as four years of active duty as a United States Navy physician.  In his opinion, Dr. M. expressed an understanding of the Veteran's medical history and had before him the same level of information the November 2012 VA physicians did.  In reaching his conclusion, Dr. M. provided an extensive rationale in support of the opinion reached that included references to the Veteran's medical history, as well as relevant medical principles.  Dr. M. also provided a valid explanation as to what the Veteran's left knee complaints, and specifically his complaints of pain during lateral and medial rotation, were indicative of.  Although his initial determination relating the Veteran's current left knee disability to his in-service complaints of left knee pain was a bit tentative, in the February 2015 letter, Dr. M. concluded with certainty that the Veteran's left knee problems were more likely as not related to his prior military service.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the left knee disability was incurred in service.  To the extent that there is reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for the left knee disability is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and, to this extent only, the appeal is granted.  

Entitlement to service connection for the left knee disability is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran maintains that his right knee disability was incurred in service.  As noted above, the November 2012 VA examiner determined that the right knee disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Although the November 2012 VA examiner provided an explanation as to why he believed the Veteran's right knee disability was not incurred in service, the Board is left to question whether the examiner considered all the relevant evidence prior to reaching his conclusion.  In particular, it does not appear that the examiner considered the September 1987 clinical report reflecting the Veteran's complaints of right knee pain, and the assessment of prepatella bursitis when issuing his opinion.  In addition, the examiner did not take into consideration the Veteran's complaints of ongoing symptoms when rendering his opinion.  Indeed, the Board finds the Veteran competent and credible with respect to his complaints of ongoing pain since service.  Although the examiner reviewed the Veteran's medical history, and took note of the Veteran's recurring knee symptoms in service, the examiner did not take into consideration the September 1987 clinical report, nor did he acknowledge or address his complaints of ongoing pain since service when providing the rationale behind the medical conclusion.  In fact, the examiner appears to have based the conclusion on the fact that the service treatment records close in time to the Veteran's separation from service, and the post-service evidence was clear for documentation of the Veteran's right knee condition until many years after his separation from service.  Despite this gap in time, the Veteran stated on numerous occasions, that he has continued to experience pain and discomfort in his right knee since his separation from service in 1998.  As such, the Board does not find the November 2012 medical opinion to be adequate, as the examiner failed to address the Veteran's competent complaints of continuing pain in his right knee after service when rendering his/her conclusion.  The Board also finds that the November 2012 medical opinion was not predicated on an accurate and complete review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the matter must be remanded for another VA examination and clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed right knee disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Once these records have been associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any right knee disorder(s) present.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the September 1987 clinical report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a right knee disability.  For any right knee disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner must address the Veteran's assertions that he has experienced ongoing symptoms in his right knee since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's right knee disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


